Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-758
                        Lower Tribunal No. 17-4044
                           ________________


                            Sarah Bensalah,
                                  Appellant,

                                     vs.

                 Whole Foods Market Group, Inc.,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Eaton & Wolk, PL, and Douglas F. Eaton, for appellant.

     Law Offices of Charles M-P George, and Charles M-P George;
Chartwell Law, and Derek H. Lloyd (Deerfield Beach), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed. § 768.0755, Fla. Stat. (2016); Encarnacion v. Lifemark

Hosps. of Fla., 211 So. 3d 275, 278 (Fla. 3d DCA 2017) (“[W]here a business
invitee slips and falls on a ‘transitory substance’ in a business establishment

as occurred here, proof of the breach element of the claim against an owner

of the establishment is statutorily constrained by section 768.0755 of the

Florida Statutes (2013).”); Pembroke Lakes Mall Ltd. v. McGruder, 137 So.

3d 418, 426 (Fla. 4th DCA 2014) (“Under the 2002 statute, a plaintiff could

succeed in a slip and fall case by showing ‘the business premises acted

negligently by failing to exercise reasonable care in the maintenance,

inspection, repair, warning, or mode of operation of the business premises,’

without showing the business had actual or constructive knowledge of the

transitory foreign substance. Under the 2010 statute, however, the same

plaintiff would be unable to successfully assert such a cause of action, no

matter how persuasive or compelling the evidence the plaintiff had in support

of the claim.”).




                                      2